Citation Nr: 0613292	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-28 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a compensable rating for schistosomiasis.  

Whether service connection is in effect for an anxiety 
disorder.

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for an anxiety 
disorder is decided herein while the other issues on appeal 
are addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

1.  Service connection for an anxiety disorder was granted by 
rating decision of February 1969.

2.  Service connection for the anxiety disorder has not been 
severed.


CONCLUSION OF LAW

Service connection for an anxiety disorder is in effect.  
38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claims folder has been lost.  The 
record currently before the Board consists of a rebuilt 
claims folder.  

In May 1997, the veteran claimed entitlement to increased 
evaluations for his service-connected anxiety disorder and 
schistosomiasis.  Upon learning that his original claims 
folder had been lost, the veteran submitted a copy of an 
April 1968 rating decision indicating that service connection 
was in effect for schistosomiasis and that the disorder was 
rated as 10 percent disabling.  

In the June 2003 rating decision on appeal, the RO did not 
dispute that service connection was in effect for 
schistosomiasis; instead, it denied a compensable rating for 
the disability.  Based upon the absence of evidence 
substantiating that the veteran had been granted service 
connection for an anxiety disorder or evidence showing that 
service connection was warranted for an anxiety disorder, it 
denied service connection for an anxiety disorder.  
Thereafter, the veteran submitted a copy of a February 1969 
rating decision granting service connection for an anxiety 
disorder and rating it as 10 percent disabling.  In addition, 
he submitted a copy of a February 1973 rating decision 
granting an increased rating of 50 percent for the 
psychiatric disorder.  Although this documentation was of 
record when the Statement of the Case was issued, it is not 
mentioned in the Statement of the Case.

There is no indication that the foregoing copies are 
fraudulent or that service connection for an anxiety disorder 
has been severed since the rating decision of February 1973.  
Therefore, the Board finds that service connection for an 
anxiety disorder was in effect at the time of the June 2003 
rating decision denying service connection for this 
disability.  The RO did not purport to sever service 
connection for the anxiety disorder in the June 2003 rating 
decision or thereafter, nor would it have been appropriate to 
do so.  Therefore, the Board concludes that service 
connection remains in effect for the veteran's anxiety 
disorder.


ORDER

The Board having determined that service connection is in 
effect for an anxiety disorder, the appeal is granted to this 
extent.




REMAND

As noted above, this is a rebuilt claims folder which 
includes a copy of an April 1968 rating decision and a May 
1973 rating decision.  Both of these rating decisions 
indicate that the veteran's schistosomiasis was evaluated as 
10 percent disabling.  Whether the 10 percent rating or some 
other rating was in effect when the veteran filed his claim 
for an increased rating in May 1997 is not clear.  The Board 
believes that further development is required to clarify this 
matter.

With respect to his claim for service connection for a skin 
disability, the Board notes that the veteran has stated he 
received treatment at the Washington, DC VA Medical Center.  
While a request for these records is of record, there is no 
indication a reply was received and no treatment records are 
included in the claims folder.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
As records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id.

Moreover, the Board notes that a VA examiner stated in April 
2002 that it was difficult to know whether the veteran's 
current acne disability was related to his exposure to Agent 
Orange in service.  He did not provide an assessment of the 
likelihood that such a relationship exists.  Therefore, the 
Board has determined that the examination report is not 
adequate for adjudication purposes.

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  He should be specifically 
requested to indicate the rating that was 
in effect for his schistosomiasis when 
his claim for an increased rating for the 
disability was submitted in May 1997 and 
to submit any documentation concerning 
the rating(s) assigned for the disability 
after February 1973 and any documentation 
concerning his receipt of compensation 
for the disability after February 1973, 
such as past rating decisions, bank 
records showing automatic deposits of VA 
benefits, and VA correspondence.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
treatment records from the Washington, DC 
VA Medical Center.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.  If no VA records are 
available, documentation of this fact 
should be included in the claims folder.  

3.  Then, the claims folder should be 
returned to the physician who performed 
the April 2002 examination of the 
veteran's skin.  The examiner should be 
requested to provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's acne 
disability is related to his exposure to 
herbicides while serving in Vietnam.  The 
supporting rationale for the opinion must 
also be provided.  If the April 2002 
examiner is no longer available, the 
required opinion and supporting rationale 
should be obtained from another physician 
with appropriate expertise.  Another 
examination of the veteran should only be 
performed if determined to be necessary 
by the physician providing the opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


